Case 1:16-cv-00260-JEJ Document187 Filed 01/28/20 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD BAKER and JACK CIVIL ACTION
MILLER, on behalf of themselves CLASS ACTION
and all others similarly situated,

NO.: 1:16-cv-00260-JEJ
Plaintiffs, INITIATED: FEBRUARY 12, 2016

Vv.

SORIN GROUP USA, INC.

 

 

Defendant.
ORDER
AND NOW, on this Z¥fhday of “J — , 2020, upon consideration

of the Court’s January 28, 2020 hearing to assess the fairness, adequacy and
reasonableness of the Class Action Settlement, it is hereby ORDERED that Final
Approval is GRANTED. The Court hereby grants Final Approval of the Class
Action Settlement upon finding that the following factors favor settlement:

A. _ The significant complexity, expense and duration of the
litigation;

B. — The absence of any Class Member’s objection to the settlement;

C. The advanced stage of the proceedings and meaningful
discovery completed before the settlement was reached;

D. The likely risks of establishing liability at trial;
Case 1:16-cv-00260-JEJ Document187 Filed 01/28/20 Page 2 of 3

E. _ The likely risks of establishing damages;

F. The risks of maintaining the Class Action through trial,
particularly in light of Defendant’s Petition for Review under Fed. R. Civ. P. 23(f),
which was withdrawn in light of the proposed settlement;

G. The range of reasonableness of the settlement in light of the
best possible recovery; and

H. The value of medical monitoring provided under the settlement
in comparison to a possible recovery in light of all the attendant risks of litigation.

WHEREFORE, IT IS FURTHER ORDERED that the Court grants Final

Approval of the Class Action Settlement upon finding that the following additional
factors favor settlement:

A. The maturity of the underlying substantive issues, as measured by the
March 29, 2019 Settlement of approximately 75% of the open individual
lawsuits brought by persons with NTM infections in the United States,
including lawsuits on the dockets in York and Dauphin Counties in
Pennsylvania, which resolved liability issues covered by the count for
Declaratory Relief;

B. The development of scientific knowledge, the extent of discovery on the
merits, and other facts that bear on the ability to assess the probable

outcome of a trial on the merits of liability and individual damages;
Case 1:16-cv-00260-JEJ Document187 Filed 01/28/20 Page 3 of 3

C. There are no other potential classes or subclasses possessing claims
against defendants, as the case covers all patients exposed to defendants’
product at two specific hospitals in Pennsylvania;

D. The results achieved by the litigation benefit persons seriously injured by
an NTM infection who have settled their claims against defendants and
are likely to benefit other claimants; and

E. There were no individual claims under the settlement since injured

claimants were excluded by definition from the Class.

XE
Hon. Yohn nes III
S. Distri spre Judge
